The Attorney             General of Texas
                                                  December       27,   1978
JOHN L. HILL
Attorney General


                        Honorable Lyndon Olson, Jr.                    Opinion No. I-I- 1305
                        Chairman
                        House Committee on Higher Education            Re: Vacation       entitlement   of
                        State Capitol                                  professional librarians.
                        Austin, Texas 787ll
101 tAmmuce, svitc am
Dallas. TX. 752a?
214/7424944             Dear Representative   Olson:

                               You have requested an opinion regarding the vacation leave policy for
                        professional librarians at the University of Texas. You have submitted the
                        following questions:

                                         Is the plan for compensatory vacation time in
                                         existence until November 19’77 for professional
                                         librarians at The University of Texas at Austin
                                         consistent with the current Appropriations Act
                                         of the Texas Legislature?

                                         If your answer to question one above is in the
                                         negative, must The University of Texas develop
                                         alternative terms of appointment     so that said
                                         vacation benefits can be legally honored while
                                         said plan was in effect and had been for eight
                                         years and who relied on said plan in entering into
                                         employment with The University?

                                         If your answer to question two above is in the
                                         negative, must The University find an alternative
                                         method of compensating said librarians for their
                                         loss of compensatory vacation time?

                               University policy has provided the professional librarian ten days of
                        “compensatory vacation time” in addition to the approximately one day a
                        month which accrued as per the Appropriations Act, article V, section 7. The
                        extra ten days, characterized     in some communications   as holidays, were
                        usually taken during the Christmas and spring breaks when classes were not in
                        session.    Librarians thus received approximately    22 days of vacation fin
                        addition to those official state holidays which the university observed.
                        General Appropriations Act, Acts 1977, 65th Leg., ch. 872, art. V, 5 6, at
                        3144. This policy, which has been in effect for eight years, was terminated




                                                        p.5136
Honorable Lyndon Olson, Jr.    -   Page 2        (H-1305 1



lest year. Thii vacation time was represented to the librarians as an element of
their employment.     We understand that. 22 days of vacation for professional
librarians compares with vacation benefits provided by other universities in the
country and that it was a substantial condition on which the applicants relied in
accepting a position with the university.

       Since the university communications referring to this practice do not make
entirely clear whether the ten days of “compensatory vacation time” constitute
vacation days or holidays, we will discuss the Appropriations        Act provisions
regarding both. The current Appropriations Act provides as follows:

           6.

           . . . .

             ’ c. Holidays for State employees including hourly wage
           workers for each year covered by this Act shall be only
           those specified as follows: The second day in January in
           1978 and the first day of January in 1979, the third Monday in
           February, the second day in March, the 2lst day of April, the
           last Monday in May, the fourth day of July, the 27th day of
           August, the first Monday in September, the second Monday
           in October, the eleventh day in ‘November, the fourth
           Thursday in November and the Friday immediately following
           and the 25th day of December. In addition to the preceding
           holidays, State agencies may close on December 23, and 26,
           1977 and December 26, 1978, to provide a Christmas holiday
           period. Holidays falling on Saturdays or Sundays shall not be
           observed by closing State offices on the preceding or
           following days except the specific days authorized for a
           Christmas holiday period.

                Legal holidays and the Christmas holiday period to be
           observed by agencies of higher education and special schools
           under the State Board of Education shall not exceed the
           number of days specified in this Subsection; and the
           governing boards of the various educational institutions may
           adjust the actual observance of such holidays as will permit
           efficient academic schedules.

               Agencies of the State.designated   in Articles I, II and III
           of this Act shall not substitute     the observance of the
           designated holidays unless the continuing nature of agency
           operations requires employees to work on a designated
           holida{;.. An employee who is required to work and who does
           work’on .eny of the designated holidays shall be entitled to
           compensating time off to be taken on such day as may be
           mutually agreed upon by the employee and his supervisor.



                                            P.    5137
Honorable Lyndon Olson, Jr.   -   Page 3        (H-1305)



              . . . .

               Sec. 7.     EMPLOYEES VACATlONS AND LEAVES.
           a. Employees of the State shall, without deduction of salary,
           be entitled to a vacation in each fiscal year.          Such
           entitlement shall be earned in accordance with the following
           schedule.
                            [schedule of hours accrued]

Acts 1977, 65th Leg., ch. 872, art. V, at 3145. Professional librarians are state
employees, whether characterized as faculty members or nonteaching personnel.
Educ. Code S§ 51.101,51.352. Attorney General Opinion S-172 (1955); see Attorney
General Opinion H-1055 (1977). Holiday and vacation time provided them must be
consistent with the above provisions of the Appropriations Act. See Attorney
General Opinion V-1452 (1952). We find no exception in the Act or otherstatute. In
our opinion, the policy providing compensatory vacation time is inconsistent with
the current Appropriations Act to the extent that it allows librarians to accrue
vacation days in excess of the number permitted by the schedule in article V,
section 7.

       However, to the extent that extra time off during the Christmas and spring
breaks actually constitutes the observance of alternate holidays to permit efficient
academic schedules, we believe it may be provided consistently             with the
Appropriations Act. A rule promulgated by the Regents of the University of Texas
indicates that employees are entitled to all holidays in the Appropriations Act, or
approved alternate days:

           All faculty, classified and other nonteaching personnel are
           entitled to such holidays as are provided by the Legislature
           in the then current appropriation bill and as are approved
           annually by the President of the System and the Board, or
           alternate holidays approved in the official calendars of the
           various institutions by the President of the System and the
           Board.

Regents’ Rules and Regulations, Chapter III, § 14. Of course, the total number of
legal holidays given by institutions of higher education may not exceed the number
provided in the Appropriations Act. The university may provide ten alternate
holidays at Christmas and spring breaks only if it does not observe ten holidays at
the times designated in the Appropriations Act.

      Your final two questions involve action the university might take to honor
the purported contracts.   Any contract which is contrary to state law is void, and
the university would be unauthorized to provide more days off than the law
permits.   Accordingly those two questions must be answered in the negative.




                                           P-    5138
Honorable Lyndon Olson, Jr.   -   Page 4    (H-1305)




                                  SUMMARY

           Professional librarians at the University of Texas, as state
           employees, are entitled only to the vacation leave and
           holidays provided by the Appropriations Act.




                                           Attorney General of Texas




l?JL&;&y.g
OpiniOn Committee   ’




                                      p.    5139